DETAILED ACTION

Specification
Applicant is reminded of the proper content of an abstract of the disclosure:
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives.
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure:

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it does not include steps of the claimed process – overall the abstract basically describes a product. The abstract of the disclosure is objected to because it uses language such as “This invention relates” which is similar to “The disclosure defined by this invention”. See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference number “1” has been used to designate both a wear layer (¶27) and a structure (¶30).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference number “2” has been used to designate both a decoration layer (¶27) and a structure (¶31).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Claim Objections
Claim 1 is objected to because of the following informalities: (a) a comma should be inserted after “layer” [L3] and (b) a semicolon should be inserted after “pressure” [L5]. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the product" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is indefinite as being dependent on a non-existing claim 5 (L1); thus, the scope of what claim 2 covers is not clearly defined. 
Claim 2 recites the limitation "the bottom” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 10,494,833) in view of Pervan (US 2015/0210055) and Mizrahi (US 2015/0151513 A1).
Claim 1, Song teaches a method of producing rigid board plastic flooring (c1, L18-21) where the method includes the following steps.
●Song teaches providing a bottom layer (as claimed) wherein the bottom layer is the moisture proof and sound insulation layer 4 (c4 ¶8; c6 ¶3) (i.e. bottom layer 4). Song teaches that the bottom layer 4 may be expanded polyethylene (c5 ¶7). Song explains in column 1, lines 48-55, that layers for flooring of polyethylene may be formed by extruding. 
●Song teaches that the flooring includes a back board (as claimed) which is the second backing material layer 5 (c6 ¶3) (i.e. back board 5), the bottom layer 4, a first connecting layer which the adhesive on top of the bottom layer 4 (c4 ¶12), a decoration layer 2 (c6 ¶3), and a wear layer 1 (c6 ¶3). Song performs a step of overlapping sequentially the back board 5, the bottom layer 4, the first connecting layer, the decoration layer 2, and the wear layer 1 to form a product which can be referred to as a sandwich (c4 ¶8; Fig2) (i.e. the product = a sandwich) given the layered structure.
●Song teaches hot pressing the sandwich with heat at a temperature of 160-200oC and with pressure (c4 ¶8-10).
●Song teaches applying a UV treatment to a top surface of the sandwich (c4 ¶15) where the treatment includes coating an ultraviolet-curable coating on the top surface of the wear layer 1.
oC where the ambient temperature is generally accepted to be 20-25oC wherein 20-60oC falls within the ambient temperature range of 20-25oC – thus meeting this limitation of the claim.
●Song teaches cutting the sandwich to size. Specifically, Song teaches “trimming” of the sandwich at column 6, lines 25-28, where trimming is a type of cutting.
With respect to the claim limitation that plastic flooring is a rigid board plastic flooring, Figure 3 of Song is a top view of the flooring of Song (c5 L65-67) having a thickness of 0.1-10mm (c3 L34-37) (i.e. rather thin) and being a quadrangle (c3 L43-46). Together the shape and the thickness of the flooring indicate that the flooring is a board. The flooring necessarily has a degree of rigidity which is all that the claim requires. Note also that Song teaches that the wear layer 1 and the decoration layer 2 may each be polyvinyl chloride as recited in column 5, lines 11-17 – and polyvinyl chloride is the material applicant may use for the wear layer and the decoration layer (instant specification ¶0114). Since the material making up the wear layer 1 and the decoration layer 2 is the same material as applicant uses it is submitted that the wear layer 1 and the wear layer 2 have necessarily nearly the same rigidity as the wear layer and the decoration layer in the instant disclosure. Note also that Song teaches that the bottom layer 4 may be polyethylene as recited column 5, lines 30-37 – and polyethylene is the material applicant may use for the bottom layer (instant specification ¶13). Since the material making up the bottom layer 4 is the same material as applicant uses it is submitted that the bottom layer 4 has necessarily nearly the same rigidity as the bottom layer in the instant disclosure.
	Claim 1, Song does not teach (a) annealing the sandwich and does not teach (b) that the back board 5 is a back “embossment” board.
	With respect to (a) above, Pervan teaches a method for producing board plastic flooring (¶0002). Pervan teaches forming a laminate, which can be referred to as a sandwich given its layered 
	Pervan’s invention is analogous to the invention of Song given that both are making flooring by stacking and hot pressing. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Song annealing of the sandwich in that Pervan teaches, in an analogous manner, that annealing removes internal stress in the flooring and achieve increased stability of the flooring.
	With respect to (b) above, Mizrahi teaches a composite material having a sandwich structure (¶0002) used as flooring (¶0082 L1-2 L29-33). The composite includes a plurality of stacked layers where at least one of the surfaces between the layers is treated to improve the adhesion between the layers (¶0040). The surface treatments include roughening or etching. A roughened surface is considered to be an embossment in that the surface will not be flat – but will include areas having upper surfaces in different planes. Etching will necessarily create nearly the same type of surface – areas having upper surfaces in different planes. Note that the instant specification recites the word “embossment” without defining its structure or a process to create the structure such that “embossment” is interpreted as encompassing surfaces where there are surface areas having upper surfaces in different planes which is the generally recognized and accepted structure of an embossment in the art. 
	Mizrahi’s invention is analogous to the invention of Song given that both are making flooring stacking and laminating layers one atop another. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Song that the back board is a back embossment board in that Mizrahi teaches, in an analogous manner, that embossments improves adhesion between stacked layers.
Claim 2, Song teaches that the bottom layer 4 is a moisture proof and sound insulation layer (c4 ¶8; c6 ¶3) which meets the claim limitation of the bottom layer being a sound absorbing layer. Note also that Song teaches that the bottom layer 4 may be polyethylene as recited column 5, lines 30-37 – and polyethylene is the material applicant may use for the bottom layer (instant specification ¶13). Since the material making up the bottom layer 4 is the same material as applicant uses it is submitted that the bottom layer 4 has necessarily nearly the same shock absorbing properties as the bottom layer in the instant disclosure. Song teaches that the bottom layer 4 is connect to, using adhesive, a bottom surface of a first backing material layer 3 which is considered to be “second connecting layer” (see instant claim 2) in that it connects between the decoration layer 2 and the bottom layer 4 (c6 ¶3).	

Other Prior Art of Record
The following prior art is made of record: Garcia teaches flooring panel having a tongue and groove connection between adjacent panels. Smith teaches a continuous process for making floor tiles. Chen teaches flooring with an interlocking design. Vermeulen teaches a method of making floor panels where the method includes an annealing process.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda Gray at telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 


/LINDA L GRAY/Primary Examiner, Art Unit 1745